Citation Nr: 1718474	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-38 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for compression fracture at T6-T8 and degenerative disc disease (DDD) of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to December 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, granted service connection for degenerative disc disease and compression fractures at T6-T8, with an initial evaluation 10 percent, effective May 22, 2009.

This claim was remanded for further development in May 2015 and May 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's back disability was last examined by VA in July 2015.  Following this examination, additional private medical records (from The Back Center and Dr. Voepel at Interventional Pain Management) were added to the Veteran's claims file in 2016.  The Board notes that during the July 2015 examination, straight leg raise tests were reportedly negative.  The VA examiner also determined that there was no evidence of radiculopathy.  

The newly added private treatment records show that straight leg raise tests were positive in August 2014 and there are several notations of L5-S1, degenerative disc disease with radiculopathy in these records as recent as 2016.  The medical records also reflect a complaint of worsening back pain in August 2016, wherein the Veteran reported a history of low back pain down to the lower extremities with recently worsened symptoms.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Also, VA's duty to assist requires affording the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the disability may have worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  The claim is thus remanded for an examination, which includes consideration of the newly added private medical records, and to assess the current severity of the Veteran's back disability.

Regarding the assessment of the severity of the Veteran's back disability, the Board notes that in the recent case of Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  The final sentence of section 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

During the pendency of the appeal for the Veteran's lower back disability, he has undergone VA examinations in December 2009, March 2007, and July 2015.  These examination reports do not include all the required testing pursuant to § 4.59 and Correia.  These examinations provided ranges of motion, but did not include joint testing for pain on both active and passive ranges of motion.  As such, a new VA examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected compression fracture at T6-T8 and degenerative disc disease of the thoracolumbar spine.  The claims file should be reviewed and all appropriate testing should be conducted.

a) The joints involved should be tested for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing.  These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, or is not medically appropriate, in this case; he or she should clearly explain why that is so.  

b) The examiner should also indicate whether, and to what extent, there is likely to be additional functional loss or impairment due to pain, weakness, easy fatigability, incoordination, or during flare-ups.  The additional functional impairment should be expressed in terms of the degree of additional range of motion lost.  

These findings are required by VA regulations as interpreted by courts.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  If it is not possible to provide the requested opinions on additional functional impairment without resort to speculation, the examiner must explain why this is so. 

c) The examiner should also discuss the nature, extent and severity of any radiculopathy or neuropathy found to be present.  If none is found, the examiner must reconcile his or her finding with those findings in the private medical records from The Back Center and Dr. Voepel of Interventional Pain Management which show diagnoses of radiculopathy associated with the lumbar spine disability.

For any radiculopathy or neurologic impairment found in the lower extremities, the examiner should specifically opine as to whether the paralysis is complete or incomplete, and whether such symptomatology is best described as "mild," "moderate," "moderately severe," or "severe."

2.  Finally, readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide them an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


